Citation Nr: 1522626	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  09-33 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) at L5 with lumbar strain from June 27, 2011.

2.  Entitlement to an initial disability rating in excess of 10 percent for right foot plantar fasciitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to September 1993, from November 2002 to October 2003, and from September 2005 to September 2007, to include service in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That decision, in relevant part, granted service connection for DDD at L5 with an evaluation of 10 percent and for right foot plantar fasciitis with a noncompensable evaluation, both effective September 29, 2007.  The Veteran perfected an appeal for initial increased ratings for those two issues in September 2009.

In a September 2010 rating decision, the RO increased the noncompensable evaluation for right foot plantar fasciitis to 10 percent, effective September 29, 2007.

In April 2014, the Board denied an initial rating in excess of 10 percent for right foot plantar fasciitis.  In that decision, the Board also denied an initial rating in excess of 10 percent for DDD at L5, for the period from September 29, 2007, to September 2, 2009, and from June 27, 2011.  However, for the period from September 3, 2009, to June 26, 2011, the Board granted a 20 percent disability rating for DDD at L5.

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted a Joint Motion for Partial Remand (Joint Remand) by the parties to remand part of the Board's April 2014 decision, which denied initial increased ratings for DDD at L5 and for right foot plantar fasciitis, for further development.  The Court essentially found that the VA examiners who provided reports regarding the disabilities at issue in the instant appeal did not provide sufficient information for the Board to deny the Veteran's claims for increased ratings and that the Board did not provide adequate reasons or bases for doing so.
As is discussed below, the appeal regarding an initial increased rating for DDD at L5, or lumbar spine disability, has been limited to the period from June 27, 2011.

It appears there are claims in appellate status currently at the RO, which were remanded by the Board in April 2014; specifically, claims for entitlement to service connection for a digestive disorder, to include peptic ulcers and gastroesophageal reflux disease; and right wrist carpal tunnel syndrome.  Because those issues are currently being developed, they will be the subject of a separate Board decision at a later date, if necessary.

Additionally, the Board observes that after his claim for an increased rating for his service-connected bilateral blepharitis was denied in a January 2015 rating decision, the Veteran submitted a statement that same month indicating that he would like to have his claim reopened because he did not receive notification of the examination.  This claim has not been addressed by the RO in the first instance and is REFERRED to the RO for consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

According the Joint Remand, the Veteran does not contest the April 2014 Board decision regarding the denial of an initial rating in excess of 10 percent for a lumbar spine disability for the period from September 29, 2007, to September 2, 2009.  Similarly, the Joint Motion states that the Veteran does not contest the 20 percent rating for the lumbar spine disability from September 3, 2009, to June 26, 2011.  Thus, regarding the lumbar spine disability, what is left for consideration is whether a rating in excess of 10 percent is warranted from June 27, 2011, and the appeal stems from the initial assignment of a disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran was afforded a VA examination for his lumbar spine disability in June 2011.  The Joint Remand states that, at that examination, the Veteran reported that "he had lost 3 weeks of work time during the past 12 months due to back pain and had a history of flare-ups" and "the 2011 VA examiner did not specifically address if it were feasible to determine what degree of functional limitation, if any, might occur during such flare ups."  The Joint Remand states that "the Board failed to provide an adequate statement of reasons or bases regarding the adequacy of the June 2011 VA examination and its reliance on it to conclude that the [Veteran's] condition had materially and functionally improved such that a staged rating of 10 percent was warranted from [June] 27, 2011."

Thus, the Veteran should be afforded a new VA examination and opinion on remand, addressing his lumbar spine disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The provided opinion should address the issues raised by the Joint Remand.  Specifically, the examiner should address the Veteran's reports of functional limitations during flare-ups and his reports of being "essentially incapacitated."

Regarding the right foot plantar fasciitis, the Veteran was afforded VA examinations in July 2008 and September 2009.  The Joint Remand states that, at the September 2009 examination, the Veteran reported that "he experienced flare-ups 1-3 times per month lasting less than a day during which he was 'essentially incapacitated'" and "the 2009 VA examiner noted that [the Veteran's] condition would cause him 'significant effects' occupationally due to 'decreased mobility, lack of stamina, pain, and disfigurement.'"  The Joint Remand states that "the Board did not adequately explain its consideration of the evidence of these reported functional limitations, including during flare-ups, and thus provided an inadequate statement of reasons or bases to support its finding that a rating in excess of 10 percent was not warranted for right foot [plantar fasciitis]."

Thus, the Board finds that the Veteran should be afforded a new VA examination and opinion on remand addressing his right foot plantar fasciitis.  See Barr.  The provided opinion should address the issues raised by the Joint Remand.  Specifically, the examiner should address the Veteran's reports of functional limitations during flare-ups, being "essentially incapacitated," and the "significant effects" the right foot disability has on his occupation.

In light of the remand, relevant ongoing VA treatment should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records dated from December 2014 to the present.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination, if possible with the examiner who performed the June 2011 spine examination, to determine the current level of severity of the Veteran's service-connected DDD at L5 with lumbar strain.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  The examiner should specifically address what degree of functional limitation, if any, might occur during any reported flare-ups.  If such functional limitation is not feasible to determine, the examiner should expressly so state.  The examiner should also address the impact of the disability on the Veteran's daily life and the effects on his occupation and/or ability to work.

In accordance with the Joint Remand, the examiner should address whether it is feasible to determine what degree of functional limitation, if any might have occurred during the 12 months prior to the July 2011 VA examination wherein the Veteran reported that he had lost 3 weeks of work time as a corrections officer due to back pain and had a history of flare-ups.

3.  Schedule the Veteran for a VA foot examination, if possible with the examiner who performed the September 2009 foot examination, addressing the Veteran's service-connected right foot plantar fasciitis.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  The examination report should contain a detailed account of all manifestations of the disability found to be present.  The examiner should also address the impact of the disability on the Veteran's daily life and the effects on his occupation and/or ability to work.

In accordance with the Joint Remand, the examiner should specifically address the Veteran's reports of functional limitations during flare-ups, being essentially incapacitated, and the effects the right foot disability has on his occupation.  If such functional limitation during any reported flare-ups is not feasible to determine, the examiner should expressly so state.

4.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, and the claims should be readjudicated.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

